Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Bushman on 6/16/2021.

The application has been amended as follows:
In the claims
Claim 1, last two lines, the phrase "teeth being spaced latitudinally apart from the first plurality of cutting teeth" has been changed to --teeth being spaced apart from the first plurality of teeth along the longitudinal axis--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner first notes that the effective filing date of the present case is 4/8/2011 by virtue of the chain of dependency. Support for the present claim amendments is found 

The claims require a "first" and "second eccentric reamer" that are "positioned diametrically opposed" to each other. The "top of each successive tooth [of a first plurality of teeth] in a direction counter to rotation... extends a radial distance from the longitudinal axis that is one of a) equal to a radial distance from the longitudinal axis of a preceding tooth and b) greater than the radial distance from the longitudinal axis of the preceding tooth, and wherein each tooth of the first plurality of cutting teeth is positioned at a different circumferential location".
With the addition of "eccentric reamer", the claims no reasonably require that the reamers are on opposing sides of the diameter of the "drill pipe" ("diametrically opposed"). This overcomes the prior grounds of rejection over US 3,237,705. The examiner also notes the similar reasons for allowance in US serial 15/601,326.

Single blade eccentric reamers are known. See US 2005/0092526 (figs 7 & 8). However these cutters fail the "different circumferential location" (fig 8) and also do not have any "successive" or "preceding teeth" "in a direction counter to a rotation of the apparatus", because there are no trailing teeth, but rather a single blade for each eccentric reamer.

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676